DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7-9, 11, 13, 15, 17, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 3,841,371 to Thurston.
Thurston ‘371 teaches limitations for a “spindle nut” – as shown in Fig 1, “which can be brought into engagement with or engages with a corresponding spindle” – one of ordinary skill in the art would recognize the inherent capability to perform as recited with a suitable but unclaimed spindle due to the disclosed internal thread geometry, “wherein the spindle nut comprises: an internal thread” – at 30, “which is defined by three longitudinal grooves” – at 26, “which run in a direction parallel to a central thread axis A of the spindle nut” – as shown, “which is interrupted, as a result of which three spaced-apart internal thread segments are formed in the spindle nut” – 30, as shown, “and when the spindle nut is in engagement with the spindle, an external thread of the spindle is in contact only with the internal thread segments” – one of ordinary skill in the art would recognize the inherent capability to perform as recited with a suitable but unclaimed spindle due to the disclosed internal thread geometry, “wherein the spindle nut, with respect to a cross section arranged perpendicular to its central thread axis A, comprises a cross section geometry with an inner cross-section curve K facing the central thread axis; wherein at least inner thread segments each form a partial circle shaped section of the cross-section curve K” – as shown in Fig 1 for example, “wherein a diameter of each partial circle shaped section corresponds to a core diameter of the internal thread” – as shown, “and the partial circle shaped sections of the cross-section curve K are connected via transition sections to longitudinal groove sections of the cross section curve K which are formed by the longitudinal grooves” – the geometry of partial thread height portions formed as shown and analogous to the presently-disclosed transition areas, “and wherein a distance a between two transition sections adjoining a longitudinal groove section is smaller than a distance b between two transition sections which adjoin a partial circle shaped section” -   as shown as a result of the circumferential distance of the grooves being less than that of the thread portions.
As regards claim 8, reference teaches further limitation of “each transition section corresponds to a point of discontinuity of the inner cross-section curve K” – as shown. 
As regards claim 9, reference teaches further limitation of “a line which tangentially touches a longitudinal groove section in a region of a transition section of the inner cross-section curve K, and a line which tangentially touches a partial circle shaped section which is located immediately adjacent to the same longitudinal groove section in an area of the same transition section of the inner cross-section curve K, enclose an angle a between themselves which lies between 100* and 170*” – as shown and inherent to the described geometry corresponding with the illustrated thread/groove 
structure.  (annotated portion of Fig below illustrating tangents)


    PNG
    media_image1.png
    368
    535
    media_image1.png
    Greyscale

As regards claim 11, reference teaches further limitation of “each of the longitudinal groove sections of the inner cross-section curve K describes a partial circle, wherein each partial circle comprises the same diameter, and wherein a ratio of the diameter of each partial circle to the core diameter is between 0.5 and 0.1” – reference illustrates the ratio to be about .4 .  (annotated Fig below illustrating circles corresponding to limitation)

    PNG
    media_image2.png
    357
    343
    media_image2.png
    Greyscale

As regards claim 13, reference teaches further limitation of “an area of an overlap between the spindle and the internal thread segments is larger than an area of the overlap between the spindle and the longitudinal grooves of the spindle nut” – one of ordinary skill in the art would recognize the recited geometry to be inherent to the teachings of the disclosure
As regards claim 15, reference teaches further limitation of “a line which tangentially touches a longitudinal groove section in a region of a transition section of the inner cross-section curve K, and a line which tangentially touches a partial circle shaped section which is located immediately adjacent to the same longitudinal groove section in an area of the same transition section of the inner cross-section curve K, enclose an angle a between themselves which lies between 100* and 170*” – as shown, described and otherwise discussed in greater detail herein above.  
As regards claim 17, reference teaches further limitation of “each of the longitudinal groove sections of the inner cross-section curve K describes a partial circle, wherein each partial circle comprises the same diameter, and wherein a ratio of the diameter of each partial circle to the core diameter is between 0.5 and 0.1.  
As regards claim 19, reference teaches further limitation of “an area of an overlap between the spindle and the internal thread segments is larger than an area of an overlap between the spindle and the longitudinal grooves of the spindle nut.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10, 12, 16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 3,841,371 to Thurston.
As regards claim 10 and 16, although Thurston ‘371 discloses and angle that is at least about in the claimed range, i.e., “the angle a is between 130* and 160*, inclusive” – short of more extensive geometrical analysis of the disclosed dimensions, it is not certain that an embodiment in the range is disclosed as the preferred geometry.  It would however have been obvious to provide an angle in the claimed range as part of optimization for the disclosed function in order to adapt the resiliency of the thread sections structure to particular material properties from which the nut is made as part of adaptation to cost and environment of intended use for example.  One of ordinary skill in the art would have more than reasonable expectation of success since modification as proposed would not otherwise affect function of the arrangement. 
As regards claim 12 and 18, although Thurston ‘371 discloses and ratio that is about .4, the reference doesn’t disclose  “the ratio of the diameter of each partial circle to the core diameter is 0.25”.  It would however have been obvious to provide the ratio to be .25 in order to adapt the resiliency of the thread sections structure to particular material properties from which the nut is made as part of adaptation to cost and environment of intended use for example.  One of ordinary skill in the art would have more than reasonable expectation of success since modification as proposed would not otherwise affect function of the arrangement. 

Claim(s) 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 3,841,371 to Thurston in view of U.S. Pat. Application Publication No. 2018/0291955 to Rode.
As regards claim 14 and 20, although Thurston ‘371 discloses the claimed nut structure, the reference doesn’t disclose its use “in a motorized adjustment device or high-precision motorized adjustment device”.  It would however have been obvious to one of ordinary skill in the art to use the disclosed nut in either such environment as taught by Rode ‘955 for example in order to take advantage of its disclosed locking features.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Pat. No. 5,326,208 discloses similar structure to that claimed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY ESTREMSKY whose telephone number is (571)272-7055. The examiner can normally be reached M-F 9am - 5pm flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571 272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GARY. ESTREMSKY
Examiner
Art Unit 3677



/GARY W ESTREMSKY/           Primary Examiner, Art Unit 3677